Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
No arguments were found. Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Claims 5-8 were objected in last office action dated 07/11/2022. Applicant in Remarks dated 09/28/2022 stated that “Accordingly, in the interests of expediting prosecution, Applicant has amended independent Claim 1 (by incorporating all of the limitations of original Claims 3-4 and certain limitations of original Claim 5 therein),….” Vettori appears to disclose certain limitations of original claim 5 found in current claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vettori et al. (US 2019/0361051 A1), hereafter Vettori.
Regarding claim 1, Vettori at fig. 1-4 discloses a probe apparatus, comprising: a signal transmission device 25, including a first transmission part 25A/25B and a second transmission part 27/39, and a first width [width of 25A as shown] of the first transmission part greater than a second width [width of 27, as shown] of the second transmission part; a probe 30, with an end connected electrically the second transmission part [see fig. 4A], and the probe 30 disposed below the second transmission part [Fig. 4A]; and a bottom fixing device 28A/28B, disposed below the signal transmission device [as shown at 4A], the bottom fixing device having a first penetrating hole 28l at an end, and the probe passing through the penetrating hole of the bottom fixing device [as shown at fig. 2B]; 
a signal lead-out device [26, ¶0072] connected electrically the first transmission part, and the signal lead-out device disposed on the first transmission part [as shown at fig. 2A/2B]; and 
a top fixing device 29 disposed on the signal transmission device, the top fixing device includes a second recess [recess for 22b as shown in 29] at an end, the probe 30 is located below [as shown] the second recess.
Regarding claim 9, Vettori at fig. 4A/4B discloses the probe apparatus of claim 1, wherein the first penetrating hole 28h/28l further includes a third bore part [bore part of 28A for 30A] and a fourth bore part [bore part of 28B for 30D]; and a third bore diameter [diameter as shown] of the third bore part is greater than a fourth bore diameter [diameter as shown] of the fourth bore part.
Regarding claim 10, Vettori at fig. 4A/4B discloses the probe apparatus of claim 9, wherein the probe includes a third diameter part [30A] and a fourth diameter part [30D]; a third diameter [diameter of 30A] of the third diameter part corresponds to the third bore [bore part of 28A] diameter of the third bore part; and a fourth diameter [diameter of 30D] of the fourth diameter part corresponds to the fourth bore diameter of the fourth bore part [bore part of 28B for 30D].

Allowable Subject Matter
Claim 11 is allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s response found at page 7, Remarks dated 09/28/2022 for claim 11 are persuasive for placing it in a condition for allowance.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitation of claim 5 calling for a  probe apparatus comprising: the signal lead-out device passes through a second penetrating hole at the other end of the top fixing device, as further defined. Dependent claims 7-8 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



October 4, 2022